 
EXHIBIT 10.2




Accelerated Venture Partners, LLC
1840 Gateway Drive, Suite 200
Foster City, CA 94404
 


May 3, 2012


PyroTec, Inc.
1840 Gateway Drive, Suite 200
Foster City, CA 94404




Re:           Tender of shares for cancellation


Gentlemen:


By this letter, the undersigned tenders for cancellation 3,500,000 of the
5,000,000 shares of common stock par value $0.0001 of PyroTec, Inc. (the
“Company”) which it holds.  Following the cancellation of such shares
Accelerated Venture Partners, LLC will hold a total of 1,500,000 of the
Company’s Common Shares.


Sincerely,


ACCELERATED VENTURE PARTNERS, LLC






By:  /s/ Timothy Neher_
       Timothy Neher, Managing Member